AO 199A (l°\ev. 12/1 1-' EDCA [Fresno]) Order Setting Conditions of Release Page l of 3 Pages

 

 
 

UNITED STATES DISTRICT COURT
for the

Eastern District of California

 

 

UNITED STATES OF AMERICA,

v.
Case No. l:l9-MJ-OOO34-SAB

\./\./VV

FIDELA MANALO CABRERA,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law While on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone nuinber.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: U.S. DISTRICT COURT _ DISTRICT OF GUAM HAGATNA
Place

 

 

On DEFENDANT SHALL APPEAR BY MARCH 15, 2019 OR AS DIRECTED BY PRETRIAL SERVICES
Date and Time

 

If blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

[_________,,

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page - of - Pages

l - CABRERA, Fidela Manalo
DOc. NO. 1219-MJ-00034-SAB
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below: =

IZI (6) The defendant is placed in the custody of:
Name of person or organization
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the

defendant violates any conditions of release or disappears.

SIGNED:

 

CUSTODIAN

lZl (7) The defendant must:

(a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report in person to the Pretrial Services Agency on the first working day following your release from
custody;

(c) reside at a location approved by the PSO, and not move or be absent from this residence for more than
24 hrs. without prior approval of PSO; travel restricted to Eastern District of Califomia and Guam,
unless otherwise approved in advance by PSO;

(d) cooperate in the collection of a DNA sample;

(e) report any contact with law enforcement to your PSO within 24 hours;

(f) not associate or have any contact with co-defendants unless in the presence of counsel or otherwise
approved in advance by the PSO;

(g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

(h) refrain from excessive use of alcohol or any use of a narcotic drug or other controlled substance without
a prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
be used;

(i) surrender your passport to the Clerk, United States District Court, and must not apply for or obtain a
passport or any other travel documents during the pendency of this case; and,

@) participate in the following Location Monitoring program component and abide by all the requirements
of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based upon your

1 ability to pay as determined by the PSO. HOME DETENTION: You must remain inside your

residence at all times except for employment; education; religious services; medical, substance abuse,

l§l l§ll§ll§l

l§

or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
activities pre-approved by the PSO.

Aoa<)<)t‘ iRev.09,'qs-EDCA[Frt-sno]) Adviceofr’enalues \é] mb Si:£ %M/E> _ .- .- Pdsv' 5 of 3 P“SCS

-` _ _ _ 7 ADVICE OF PENALTIES AND SA 'CTIONS
To THE DEFENDANT; Hdda mw . l bp\`€w

YOU ARE ADVlSED OF THE FOLLOWING PENALTIES AND SANCTlONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one ~year. This sentence will be
consecutive (i.e., in addition to) to any. other sentence you receive. ‘ `

lt is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

lf, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. lf you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined»not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. ln
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

 

Acknowledgment of the Defendant

l acknowledge that l am the defendant in this case and that l am aware of the conditions of release, l promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. l am aware of the penalties and sanctions
set forth above.

 

 

_ Defem;a;f¢ 's Signdlz¢re

 

Directions to the United States Marshal

( ¢ ) The defendant is ORDERED released after processing

   

  

 

  
 

Dafe: j//i[/q__ -._,.__,_-_L_

‘/ .}u{licia er s Signa!ure

BOONE, U. S. aglstrcrte Judge

Prinled name and title

 
 

A.

DlSTRlBUTlON: COURT DEFENDANT PRETRlAL SERVlCE U.S. ATTORNEY U.S. MARSHAL

